Exhibit 99.1 ORDERED in the Southern District of Florida onSEP 23 /s/ A. Jay Cristol A. Jay Cristol, Chief Judge Emeritus United States Bankruptcy Court IN THE UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF FLORIDA MIAMI DIVISION (www.flsb.uscourts.gov) In re: TRANSCAPITAL FINANCIAL CORPORATION, Debtor. Chapter 11 Case No. 06-12644-BKC-AJC ORDER CONFIRMING DEBTOR’S SECOND AMENDED PLAN OF LIQUIDATION This matter came before the Court on August 13, 2008 at 2:00 p.m. to consider confirmation of the Second Amended Plan of Liquidation (the “Plan”) 1 [C.P. #335] proposed by Transcapital Financial Corporation (the “Debtor” or “TFC”). In connection with the confirmation of the Plan, the Court reviewed (i) the Certificate of Plan Proponent on Acceptance of Plan, Report on Amount to Be Deposited, Certificate of Amount Deposited And Payment of Fees (the “Ballot Certificate”) [C.P. #418]; and (ii) the Affidavit of Steven R. Cook in Support of the Debtor’s Second Amended Plan of Liquidation (the “Affidavit”) [C.P. #417].The Court also (i) reviewed the entire record in this proceeding, including the Plan, (ii) considered the proffer of evidence from Debtor’s counsel, and (iii) heard argument of counsel. 1 The Court also reviewed and considered the Objection of Creditors OYBS, LLC and TC Investors, Inc. to Confirmation of Debtor’s Second Amended Plan of Liquidation (the “Marlin Objection”) [C.P. #413], which was resolved prior to the hearing as further set forth herein.No other objections to confirmation of the Plan were filed in a timely manner with the Court. I.Introduction The Debtor seeks the entry of an Order confirming the Plan. The Plan provides that the Liquidating Debtor’s Assets shall vest in, and be transferred by the Debtor to, the Liquidating Debtor’s Estate.On the Effective Date, the Debtor shall be authorized to pay from Available Cash all Professional Fees and Expenses Claims that constitute an Allowed Claim, and all fees of the Office of the United States Trustee in accordance with the terms of the Plan. The Plan shall be funded entirely by the Judgment Proceeds, the proceeds of Litigation Claims as defined in the Plan and to the extent applicable, any other assets that are hereafter discovered.A portion of the Assets sufficient to satisfy all claims has already been reduced to Cash and will be available for Distribution to holders of Allowed Claims and Allowed Equity Interests, all in accordance with the Plan.The Liquidating Agent will continue to liquidate assets and pursue Litigation Claims, review and if applicable, object to claims, and promptly make future Distributions to creditors and interest holders pursuant to the terms of the Plan. II.Findings of Fact/Conclusions of Law Based upon the above and otherwise being fully advised in the premises, the Court hereby makes the following findings of fact and conclusions of law: A.Adequate and sufficient notice of the Confirmation Hearing for the Plan and the deadline to file objections to confirmation of the Plan was provided to all creditors, equity security holders and parties in interest in this case pursuant to and in accordance with the procedures approved by the Court in its Order Approving Disclosure Statement And Setting Hearing On Final Approval Of Disclosure Statement And Confirmation Of Chapter 11 Plan and Order Limiting Mailing of the Second Amended Plan of Liquidation and Second Amended Disclosure Statement; 2 B.The
